          Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 1 of 18



1    BRUCE A. WAGMAN (CSB No. 159987)
     BWagman@rshc-law.com
2    Riley Safer Holmes & Cancila LLP
     456 Montgomery Street
3    Sixteenth Floor
     San Francisco, CA 94104
4    Telephone: (415) 275-8540
     Facsimile: (415) 275-8551
5
     Attorneys for Proposed Defendant-Intervenors
6    The Humane Society of the United States and
     Animal Legal Defense Fund
7
8
                                UNITED STATES DISTRICT COURT
9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11
     INTERNATIONAL FUR TRADE
12   FEDERATION,                                          Case No. 3:20-cv-00242-RS
13                                                        NOTICE OF MOTION, MOTION,
                        Plaintiff,                        AND POINTS AND AUTHORITIES
14                                                        IN SUPPORT OF MOTION TO
     v.                                                   INTERVENE
15
     CITY AND COUNTY OF SAN                              The Honorable Richard Seeborg
16   FRANCISCO, et al.                                   Date: April 16, 2020
17                     Defendants.                       Courtroom 3
18
19
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD,
20
             PLEASE TAKE NOTICE that on April 16, 2020 or as soon thereafter as
21
     the matter may be heard before the Honorable Richard Seeborg in Courtroom 3,
22
     San Francisco Courthouse, 450 Golden Gate Avenue, San Francisco CA 94102,
23
     Proposed Defendant-Intervenors the Humane Society of the United States and
24
     Animal Legal Defense Fund (collectively “Proposed Defendant-Intervenors”) will
25
     and hereby do move this Court to grant their intervention in the above-titled action
26
     under Rule 24 of the Federal Rules of Civil Procedure.
27
             Proposed Defendant-Intervenors are nonprofit organizations that support and
28
                                                                                         Case No. 3:20-cv-00242-RS
              NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 2 of 18



1    advocated for the law challenged by Plaintiff and are dedicated to preventing
2    animal cruelty and the sale of products created as a result of animal cruelty, such as
3    the fur products at issue in this matter. Proposed Defendant-Intervenors seek to
4    intervene as Defendant-Intervenors and to submit the Proposed Answer (Ex. 1).
5          Proposed Defendant-Intervenors are entitled to intervention as of right
6    pursuant to Rule 24(a) of the Federal Rules of Civil Procedure because (1) their
7    application to intervene is timely, (2) they have interests relating to the subject
8    matter of this action, (3) they are so situated that the disposition of this action may,
9    as a practical matter, impede their ability to protect their interests, and (4) their
10   interests are not adequately represented by the Defendants.
11         Alternatively, Proposed Defendant-Intervenors are entitled to permissive
12   intervention pursuant to Rule 24(b) of the Federal Rules of Civil Procedure because
13   (1) this Court has an independent ground for jurisdiction over Proposed Defendant-
14   Intervenors’ defenses based on the federal questions raised in the Plaintiff’s
15   complaint, (2) this application to intervene is timely, (3) the defenses Proposed
16   Defendant-Intervenors seek to assert have questions of law or fact in common with
17   the present action, and (4) allowing Proposed Defendant-Intervenors to intervene at
18   this early stage of proceedings will not unduly delay or prejudice this Court’s
19   adjudication of the original parties’ rights.
20         Counsel for Proposed-Defendant Intervenors have conferred with counsel for
21   the current parties to the litigation. Defendants City and County of San Francisco
22   and Dr. Grant Colfax do not oppose this motion. Plaintiff International Fur Trade
23   Federation opposes this motion. In order to ensure that Proposed Defendant-
24   Intervenors do not in any way disrupt the litigation, if intervention is granted,
25   Intervenors will not delay or expand the scope of proceedings. To that end, if the
26   Court grants this motion in time, Proposed Defendant-Intervenors are prepared to
27   adhere to the same deadline as Defendants and file any motions to dismiss or
28   motions for judgment on the pleadings by March 23, 2020.
                                                     -2-                                Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
          Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 3 of 18



1            This Motion is based on this Notice of Motion, Motion, and Memorandum of
2    Points and Authorities, the supporting Declarations of PJ Smith and Carter Dillard,
3    all pleadings, records and papers filed in this action, such matters as the Court may
4    judicially notice, and such further evidence or argument as may be presented at or
5    before the hearing of this motion.
6               POINTS AND AUTHORITIES IN SUPPORT OF MOTION
7    I.      INTRODUCTION
8            Pursuant to Federal Rule of Civil Procedure 24, Proposed Defendant-
9    Intervenors respectfully move for leave to intervene in the above-captioned matter,
10   a constitutional challenge to a San Francisco animal protection ordinance which, if
11   overturned, will cause certain harm to the interests of HSUS, ALDF, and both
12   organizations’ members in promoting the humane treatment of animals and
13   preventing animal cruelty.
14           Proposed Defendant-Intervenors satisfy the standards for both intervention as
15   a matter of right and permissive intervention. Intervention is appropriate because
16   this motion is timely filed and Proposed Defendant-Intervenors have significant
17   interests in the outcome of this case that will only be adequately protected if
18   intervention is granted. Moreover, Proposed Defendant-Intervenors can provide
19   unique legal and factual perspectives on the matter - as they have done as
20   intervenors in numerous similar matters, including in cases before this Court.1
21   1
       For example, Proposed Defendant-Intervenor HSUS has previously intervened in
     many other federal and state cases that challenged animal protection laws in
22   California on constitutional grounds, in cooperation with and without duplicating
     the State and/or city defendants’ efforts. See, e.g., National Meat Ass’n v. Harris, et
23   al., No. 1:08-cv-01963 (E.D. Cal. 2012) Cramer v. Brown, et al., No. 2:12-cv-
     03130 (C.D. Cal. 2012); Asian Am. Rights Comm. v. Brown et al., No. 12-517723
24   (Cal. Sup. Ct., San Francisco County 2012); Nat’l Audubon Soc’y, et al. v. Gray
     Davis, et al., No. 3:98-cv-04610 (N.D. Cal. 2002); Mary Mendibourne, et al. v.
25   John McCamman, et al., No. 46349 (Cal. Sup. Ct. Lassen County 2009);
     Chinatown Neighborhood Assoc. et al., v. Edmund Brown, et al., No. 4:12-cv-
26   03759 (N.D. Cal. 2012); State of Missouri, et al. v. Kamala D. Harris, et al., No.
     2:14-cv-00341 (E.D. Cal. 2016); ); Ivory Education Inst. v. State of California, No.
27   BC 602584 (Cal. Sup. Ct., Los Angeles County 2016); N. American Meat Institute
     v. Becerra, et al., No. 2:19-cv-08569 (C.D. Cal. 2019) (joined by ALDF); Nat’l
28   Pork Producers Council v. Ross, No. 19-cv-02324 (S.D. Cal. 2020) (same).
                                                      -3-                                Case No. 3:20-cv-00242-RS
              NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
           Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 4 of 18



1    II.      BACKGROUND
2             A.     Passage of San Francisco Ordinance 55-18.
3             On March 20, 2018, the San Francisco Board of Supervisors voted to enact
4    Ordinance 55-18 (the “Ordinance”), an “Ordinance amending the Health Code to
5    ban the sale and manufacture in San Francisco of animal fur products.” The
6    Ordinance was codified as Article 1D of the San Francisco Health Code. The
7    Ordinance prohibits the sale and manufacture of “fur products,” defined as “any
8    article of clothing or covering for any part of the body, or any fashion
9    accessory….that is made in whole or in part of fur” in the City of San Francisco.
10   1D S.F. Health Code §§ 1D.3, 1D.4. The Ordinance became effective on January 1,
11   2019, but included a provision allowing retailers to sell off any remaining inventory
12   of fur products through December 31, 2019. Id., § 1D.4(a)-(b), (e).
13            The express purpose of the Ordinance is to “promote community awareness
14   of animal welfare, bolster the City’s stance against animal cruelty, and, in turn,
15   foster a more humane environment in San Francisco.” Id. § 1D.2(i). Upon passing
16   the Ordinance, San Francisco became the third California city to prohibit the sale of
17   fur products, following West Hollywood and Berkeley. West Hollywood Muni.
18   Code § 9.51; Berkeley Muni. Code § 9.22. Los Angeles became the fourth when it
19   enacted a fur sales ban ordinance in February 2019. L.A. Muni. Code § 53.75.
20            B. The Passage of AB 44.
21            On October 12, 2019, California Governor Gavin Newsom signed Assembly
22   Bill 44 (“AB 44”) into law, making California the first state in the country to
23   prohibit the sale and manufacture of animal fur products. Like the Ordinance, AB
24   44 prohibits the sale and manufacture of “fur products” in the State of California.
25   Cal. Fish and Game Code § 2023(b). AB 44 defines “fur product” identically to the
26   Ordinance, except that it also includes “toys,” “trinkets,” and “home accessories
27   and décor.” Compare id. § 2023(a)(2)(A) to 1D S.F. Health Code § 1D.3. AB 44
28
                                                       -4-                                Case No. 3:20-cv-00242-RS
               NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 5 of 18



1    does not become effective until January 1, 2023; until that time, it remains legal to
2    sell and manufacture fur products in California except in jurisdictions, like San
3    Francisco, where such activities are unlawful under local ordinance.
4           C. The Interests of the Proposed Defendant-Intervenors.
5           Proposed Defendant-Intervenor HSUS is a national nonprofit animal
6    protection organization headquartered in Washington, D.C., with millions of
7    members and supporters, including over one million members and supporters in
8    California and many in the City and County of San Francisco. Declaration of PJ
9    Smith (“Smith Decl.”) ¶ 2. HSUS actively advocates against the inhumane
10   treatment of animals farmed or trapped for their fur, id. ¶ 3, and HSUS’ Fur-Free
11   Campaign works to inform its members and the public about the cruelty of the fur
12   industry and promote humane alternatives to fur garments. Id. To advance these
13   goals, HSUS devotes substantial organizational resources toward advocating for
14   federal, state, and local laws prohibiting or restricting the sale of fur products in
15   California and in other jurisdictions that are significant markets for fur products
16   across the nation. Id. ¶¶ 3,4. HSUS was a supporter of the Ordinance and advocated
17   for its passage. Id. ¶ 6. HSUS’ support for the Ordinance in San Francisco aligned
18   with its involvement advocating for fur sales bans in other California municipalities
19   like West Hollywood and Los Angeles. Id. ¶¶ 5, 7. Most recently, HSUS was a
20   registered sponsor and chief advocate of AB 44, California’s 2019 state-level fur
21   sales prohibition, devoting substantial organizational resources to secure its
22   passage. Id. ¶ 8. HSUS continues to sponsor, support, and advocate for new state
23   and municipal fur sales prohibitions in other significant markets for fur outside of
24   California. Id. ¶ 9.
25          Proposed Defendant-Intervenor ALDF is a national nonprofit animal
26   protection organization founded in 1979 that uses education, public outreach,
27   investigations, legislation, and litigation to protect the lives and advance the
28   interests of animals, including those raised for the use of their fur. Declaration of
                                                     -5-                                Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 6 of 18



1    Carter Dillard (“Dillard Decl.”) ¶ 2. Headquartered in Cotati, California, ALDF is
2    supported by hundreds of dedicated volunteer attorneys and more than 200,000
3    members and supporters nationwide, including approximately 35,000 in California.
4    Id. ALDF files high-impact lawsuits to protect animals from harm, provides free
5    legal assistance and training to prosecutors in their fight against animal cruelty,
6    supports animal protection legislation, and provides resources and opportunities to
7    law students and professionals to advance the field of animal law. Id. For the past
8    decade, ALDF has been actively involved in matters pertaining to the protection of
9    animals raised and killed for their fur, working to educate the public about the
10   cruelty of the fur industry and advocating for laws prohibiting the sale of fur
11   products. Id. ¶ 3. ALDF has directed substantial time and organizational resources
12   toward achieving these goals in California. Id. ¶¶ 3, 8. ALDF expended
13   organizational funds lobbying the San Francisco Board of Supervisors in support of
14   the Ordinance. Id. ¶¶ 5-6, 8. ALDF was also instrumental to the passage of West
15   Hollywood’s fur ordinance in 2011 and California’s AB 44 in 2019. Id. ¶¶ 7-8.
16         Each Proposed Defendant-Intervenor expended significant time and
17   resources supporting the Ordinance by lobbying for it, providing support to other
18   organizations advocating for it, educating members and supporters about it, and
19   publicizing it upon passage. Smith Decl. ¶ 6, Dillard Decl. ¶¶ 5-6. The relief
20   requested by Plaintiff – a declaratory judgment that the Ordinance violates the
21   Commerce Clause and an injunction barring its enforcement – would harm
22   Proposed Defendant-Intervenors’ interest in the Ordinance’s enforcement; render
23   their efforts to support the Ordinance wasted and irrecoverably lost; and deprive
24   them of the opportunity to use the Ordinance as a “springboard” to promote
25   protections for animals used for their fur in other jurisdictions. Smith Decl. ¶¶ 10-
26   11; Dillard Decl. ¶ 9.
27         Moreover, invalidation of the Ordinance would undermine both
28   organizations’ efforts to support state and local laws prohibiting fur sales in other
                                                     -6-                                Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 7 of 18



1    jurisdictions. Over the past decade, Proposed Defendant-Intervenors have devoted
2    tremendous organizational resources advocating for fur sales legislation, beginning
3    with West Hollywood’s ordinance in 2011 and culminating in California’s AB 44
4    (for which HSUS was a registered sponsor) in 2019. Smith Decl. ¶¶ 4-9; Dillard
5    Decl. ¶¶ 3-9. Though each of these laws have some differences owing to the
6    specific policy choices each jurisdiction has deemed appropriate for its local
7    market, these other state and local laws operate substantially similarly to the
8    Ordinance, such that a judgment declaring the Ordinance unconstitutional would
9    directly and gravely implicate their own constitutionality and enforceability. An
10   adverse opinion in this case would therefore not only harm Proposed Defendant-
11   Intervenors’ interests in the Ordinance itself, but an entire constellation of state and
12   local fur sales prohibitions supported or sponsored by HSUS and ALDF at great
13   organizational expense.
14          Proposed Defendant-Intervenors’ specific interests in supporting the
15   Ordinance and other fur sales laws are grounded in each organization’s mission to
16   combat animal cruelty, including cruelty inflicted on animals killed for their fur.
17   Invalidation of the Ordinance would, in addition to harming Proposed Defendant-
18   Intervenors’ interests in the Ordinance and other specific fur sales laws, cause harm
19   to the missions of both organizations. Smith Decl. ¶¶ 10-11; Dillard Decl. ¶ 9.
20   Proposed Defendant-Intervenors thus have direct and substantial interests in the
21   outcome of this litigation.
22   III.   ARGUMENT
23          A.     Proposed Defendant-Intervenors Are Entitled to Intervene As a
                   Matter of Right.
24
25          Proposed Defendant-Intervenors meet the standard for intervention as of

26   right under Federal Rule of Civil Procedure 24(a)(2). In the Ninth Circuit,

27   intervention as of right is warranted if four conditions are met:

28                 (1) [T]he motion must be timely; (2) the applicant must
                                                     -7-                                Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 8 of 18



1                  claim a “significantly protectable” interest relating to the
                   property or transaction which is the subject of the action;
2                  (3) the applicant must be so situated that the disposition of
                   the action may as a practical matter impair or impede its
3                  ability to protect that interest; and (4) the applicant’s
                   interest must be inadequately represented by the parties to
4                  the action.
5    California ex rel. Lockyer v. United States, 450 F.3d 436, 440-41 (9th Cir. 2006)
6    (quoting Sierra Club v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993), abrogated on
7    other grounds by Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir.
8    2011)). The requirements of Rule 24 are to be “construed broadly in favor of
9    intervention.” United States v. Washington, 86 F.3d 1499, 1503 (9th Cir. 1996).
10                 1.      The Motion to Intervene is Timely.
11         In determining whether a motion for intervention is timely, courts in the
12   Ninth Circuit consider three factors: “(1) the stage of the proceeding at which an
13   applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for
14   and length of the delay.” Orange County v. Air California, 799 F.2d 535, 537 (9th
15   Cir. 1986) (quotation omitted). “Mere lapse of time alone is not determinative,”
16   rather, this “timeliness” factor serves to prevent intervention at prejudicially late
17   stages in the litigation. Id., at 537-38 (denying intervention five years into litigation,
18   after settlement had been reached); see also Alaniz v. Tillie Lewis Foods, 572 F.2d
19   657, 658-59 (9th Cir. 1978) (denying intervention after consent decree resolving
20   claims had been approved).
21         Because this Motion is filed at the earliest stage of the litigation, generates no
22   prejudice to other parties, and was not unduly delayed, Proposed Defendant-
23   Intervenors meet this standard. First, no party would be prejudiced by intervention
24   because this Motion is filed at the earliest stage of the litigation possible, before the
25   State Defendants have filed a responsive pleading, before any substantive decisions
26   have been rendered, and before any scheduling orders have been issued or hearing
27   dates set. Second, upon learning of the lawsuit, Proposed Defendant-Intervenors
28   acted expeditiously to secure counsel and conduct the necessary fact-gathering to
                                                     -8-                                Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 9 of 18



1    support a motion to intervene. Dillard Decl. ¶ 11. Finally, to further insulate against
2    the possibility of prejudice to any party, and to conserve the Court’s and the parties’
3    resources, ALDF and HSUS conferred and agreed to joint representation in order to
4    avoid multiple intervention motions.
                 2.     Proposed Defendant-Intervenors Have a Significantly
5                       Protectable Interest in Defending the Ordinance.
6          Proposed Defendant-Intervenors meet the second intervention factor because
7    they have a “significantly protectable interest relating to the . . . transaction which is
8    the subject of the action.” California ex rel. Lockyer, 450 F.3d at 440-41. The Ninth
9    Circuit applies this factor liberally, in order to serve the practical purpose of
10   “disposing of lawsuits by involving as many apparently concerned persons as is
11   compatible with efficiency and due process.” S. Cal. Edison Co. v. Lynch, 307 F.3d
12   794, 803 (9th Cir. 2002) (quoting United States v. City of Los Angeles, 288 F.3d
13   391, 398 (9th Cir. 2002)). Accordingly, proposed intervenors need not demonstrate
14   a “specific legal or equitable interest” in the suit. City of Los Angeles, 288 F.3d at
15   398. Rather, they need only show “an interest that is protected under some law” and
16   “a relationship between [the] legally protected interest in the plaintiff’s claims.” Id.
17   (quotation omitted). These requirements are met if proposed intervenors make the
18   simple showing that “resolution of the plaintiff’s claims actually will affect the
19   applicant.” Id. (quotation omitted).
20         Proposed Defendant-Intervenors have shown a “significant protectable
21   interest” in upholding the Ordinance because both HSUS and ALDF actively
22   worked to support it. See Smith Decl. ¶ 6; Dillard Decl. ¶¶ 5-6, 8. The Ninth Circuit
23   has consistently held that proponents and active supporters of legislative measures
24   have a “significant protectable interest” to support intervention in defense of those
25   measures. Specifically, a “public interest group [i]s entitled as a matter of right to
26   intervene in an action challenging the legality of a measure which it has supported.”
27   Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 527 (9th Cir. 1983); see also Prete
28   v. Bradbury, 438 F.3d 949, 955 (9th Cir. 2006); Wash. State Bldg. & Const. Trades
                                                     -9-                                Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 10 of 18



1    Council, AFL-CIO v. Spellman, 684 F.2d 627, 630 (9th Cir. 1982); Vivid
2    Entertainment, LLC v. Fielding, 2013 WL 1628704, at *4 (C.D. Cal. 2013).
3          Under established Ninth Circuit precedent, Proposed Defendant-Intervenors
4    should be granted intervention because they are “public interest group[s]” seeking
5    to defend “the legality of a measure which [they] had supported,” and “a cause
6    which [they] had championed.” Sagebrush Rebellion, 713 F.2d at 526-27 (groups
7    that “participated actively in the administrative process” leading to the challenged
8    regulatory action were entitled to intervene as of right). HSUS issued a public
9    statement of support for the Ordinance, met with its chief sponsor on the San
10   Francisco Board of Supervisors to encourage its passage, and used its media
11   presence to publicize and educate members about its enactment. Smith Decl. ¶ 6.
12   Likewise, ALDF actively supported the passage of the Ordinance, expended
13   organizational funds to hire a lobbying firm to advocate for its passage before the
14   San Francisco Board of Supervisors, and devoted time and resources educating
15   members and supporters following its enactment. Dillard Decl. ¶¶ 5-6, 8. Because
16   Proposed Defendant-Intervenors were active supporters of the Ordinance both
17   before and after its enactment, they have a “significant protectable interest”
18   sufficient to support intervention as of right. Sagebrush Rebellion, 713 F.2d at 526-
19   27.
20         In addition to their protectable interest in the defense of the Ordinance itself,
21   Proposed Defendant-Intervenors have an even stronger interest in the defense of the
22   other state and local fur sales laws in California and nationwide whose legality will
23   be directly implicated by the outcome of this suit because they operate substantially
24   similarly to the Ordinance and contain similar statutory language. HSUS served as
25   an architect, registered sponsor, and chief proponent of AB 44, California’s state-
26   level prohibition on fur sales. HSUS invested substantial organizational resources
27   by assisting in the drafting of the legislation, lobbying for its passage, providing
28   expert testimony before legislative committees, mobilizing support for the bill
                                                     - 10 -                             Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 11 of 18



1    among members and supporters, and publicizing its passage in October 2019. Smith
2    Decl. ¶ 8. ALDF engaged in a concerted campaign in support of AB 44 as well,
3    drafting a letter of support to encourage its adoption and mobilizing California
4    members and supporters to advocate for its passage through media updates, action
5    alerts, and in-person at its first-ever California Humane Lobbying Day. Dillard
6    Decl. ¶¶ 7-8. Proposed Defendant-Intervenors were similarly engaged as active
7    supporters of fur ban ordinances in West Hollywood and Los Angeles. Smith Decl.
8    ¶¶ 5,7; Dillard Decl. ¶ 4. And Proposed Defendant-Intervenors continue to advance
9    their organizational missions by promoting fur sales ordinances in other
10   jurisdictions across the country. Smith Decl. ¶ 9.
11         There is no question that Proposed Defendant-Intervenors were, and remain,
12   “main supporters and chief proponents” of these fur sales laws, particularly AB 44.
13   Prete, 438 F.3d at 955. Accordingly, Proposed Defendant-Intervenors have a
14   “significant protectable interest” sufficient to support intervention. Id.; see also
15   Wash. State Bldg. & Const. Trades Council, 684 F.2d at 630.
16                 3.      Proposed Defendant-Intervenors’ Interests Will Be
17                         Impaired If Plaintiff’s Requested Remedy is Granted.
           Proposed Defendant-Intervenors satisfy the third intervention factor because
18
     “disposition of the action may as a practical matter impair or impede” their “ability
19
     to protect [their] interest” in both the Ordinance and other California state and local
20
     fur sales laws. Fed. R. Civ. P. 24(a). Rule 24(a) does not require that the applicant’s
21
     interest be actually or legally impaired, only that the applicant “be substantially
22
     affected in a practical sense.” Sw. Ctr. For Biological Diversity v. Berg, 268 F.3d
23
     810, 822 (9th Cir. 2001) (quotation omitted). Here, Plaintiff’s lawsuit threatens far-
24
     reaching effects that could undo the results of Proposed Defendant-Intervenors’
25
     extensive efforts advocating for the passage of the Ordinance, California AB 44,
26
     and other fur sales laws across the country.
27
           Support of the Ordinance is a key component of Proposed Defendant-
28
                                                     - 11 -                             Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 12 of 18



1    Intervenors’ broader campaign to educate the public about the cruelty of the fur
2    industry, advocate for laws prohibiting the sale of fur products, and promote
3    humane alternatives to animal fur. Smith Decl. ¶¶ 3-4, 6; Dillard Decl. ¶¶ 3, 9.
4    Protecting animals used for their fur is central to the missions of both organizations,
5    and in furtherance of these missions the Proposed Defendant-Intervenors spent
6    significant time and resources to help secure passage of the Ordinance and
7    substantially similar fur sales laws like AB 44. Smith Decl. ¶¶ 3-9; Dillard Decl. ¶¶
8    5-8. If the Court enjoins the Ordinance or issues a judgment declaring it
9    unconstitutional, Proposed Defendant-Intervenors’ efforts to support the Ordinance
10   would be nullified. See Smith Decl. ¶ 10; Dillard Decl. ¶ 9; see also Sagebrush
11   Rebellion, 713 F.2d at 528 (“no serious dispute” that applicant’s interest might be
12   impaired if proponents of measure were not allowed to intervene in challenge to
13   that measure); see also Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1398
14   (9th Cir. 1995) (finding impairment where action could lead to reversal of
15   administrative decision actively supported by proposed intervenors).
16         Judgment in Plaintiff’s favor in this case could also jeopardize Proposed
17   Defendant-Intervenors’ efforts to pass and preserve fur sales laws (such as AB 44)
18   in other jurisdictions, undercutting each organization’s institutional campaigns and
19   impairing Proposed Defendant-Intervenors’ protectable interest in the preservation
20   of those laws. Smith Decl. ¶¶ 10-11; Dillard Decl. ¶ 9. For example, a finding that
21   the Ordinance imposes a substantial burden on interstate commerce, or that the
22   Ordinance advances no legitimate local purpose, could impact the implementation
23   and enforcement of similarly drafted fur sales prohibitions at the municipal and
24   state level. See, e.g., Cal. Fish and Game Code § 2023; West Hollywood Municipal
25   Code § 9.51; Berkeley Muni. Code § 9.22; L.A. Muni. Code § 53.75. Such an
26   outcome could also thwart Defendant-Intervenors’ efforts to support adoption of
27   proposed fur sales prohibitions in other important markets, including ALDF’s
28   efforts in New York City, see City of N.Y. Int. No. 1476-2019, and HSUS’ efforts
                                                     - 12 -                             Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 13 of 18



1    in Rhode Island, Minneapolis, and elsewhere. Smith Decl. ¶ 9. In addition to
2    harming Defendant-Intervenors’ interests in passing and preserving these laws, this
3    outcome would render wasted the substantial organizational resources Defendant-
4    Intervenor has invested in them and necessitate the redirection of funds and staff
5    time to developing and advocating for substitute legislation to address the conduct
6    that would otherwise be covered by these laws. Smith Decl. ¶¶ 10-11; Dillard Decl.
7    ¶ 9.
8                  4.      Proposed Defendant-Intervenors Interests Are Not
9                          Adequately Represented by Any of the Parties.
            Proposed Defendant-Intervenors satisfy the fourth and final factor for
10
     intervention as of right because their interests diverge in important respects from
11
     those of Defendants and are therefore not “adequately represented by existing
12
     parties.” Fed. R. Civ. P. 24(a). First, while Defendants’ interest is in the
13
     administration of their legal obligations on behalf of the general public, Proposed
14
     Defendant-Intervenors have a narrower interest in advocating for prevention of
15
     cruelty to animals and the interests of their members. Second, Defendants’ interest
16
     is limited to upholding the Ordinance itself, while Proposed Defendant-Intervenors
17
     have broader protectable interests in the impact of this lawsuit on state and local fur
18
     sales laws in other jurisdictions, and in preventing harm to their organizational
19
     missions.
20
            This test is a low bar: a proposed intervenor need only demonstrate that
21
     representation of its interest by existing parties “may be” inadequate. Trbovich v.
22
     United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972); see also Jackson v.
23
     Abercrombie, 282 F.R.D. 507, 517-19 (D. Haw. 2012). “The burden of making this
24
     showing is minimal,” Sagebrush Rebellion, 713 F.2d at 528, and “intervention of
25
     right does not require an absolute certainty…that existing parties will not
26
     adequately represent [the proposed intervenor’s] interests.” Jackson, at 517
27
     (quoting Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897
28
                                                     - 13 -                             Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 14 of 18



1    (9th Cir. 2011)). In determining whether a proposed intervenor is adequately
2    represented, the Court should
3                  consider whether the interest of a present party is such
                   that it will undoubtedly make all the intervenor’s
4                  arguments; whether the present party is capable and
                   willing to make such arguments; and whether the
5                  intervenor would offer any necessary elements to the
                   proceeding that the other parties would neglect.
6
7    Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1498-99 (9th Cir.
8    1995), abrogated on other grounds by Wilderness Soc’y, 630 F.3d 1173.
9          The Ninth Circuit frequently grants intervention where, as here, the proposed
10   intervenors have an interest that is different than that of the governmental
11   defendant, such that the government may not make all the proposed intervenor’s
12   arguments. See, e.g., California ex rel. Lockyer, 450 F.3d at 440-41 (granting
13   intervention where government defendant could offer limiting construction in
14   defense of state); Sw. Ctr. For Biological Diversity, 268 F.3d at 822 (government
15   did not adequately represent interests of building trade association because of
16   government’s broader range of considerations); Forest Conservation Council, 66
17   F.3d at 1499 (noting that the federal government represents a “broader view” than
18   the interest of a state and county).
19         Proposed Defendant-Intervenors’ interests are not coextensive with those of
20   the Defendants in the present case. Defendants’ interest lies in the administration of
21   their legal obligations on behalf of the public at large (a public that includes San
22   Francisco retailers and consumers who may be affected by the Ordinance). But
23   Defendants have no specific mandate to advocate for the humane treatment of
24   animals, nor do they represent humane interests above others. For example,
25   Defendants could elect to downplay the legitimacy of “promoting community
26   awareness of animal welfare” as a local purpose that may properly underpin the
27   exercise of municipal authority, and instead tie their defense of the Ordinance to
28   other municipal purposes. Defendants’ interests could also be motivated by
                                                     - 14 -                             Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 15 of 18



1    financial and political pressures unrelated to the Ordinance itself. On the other
2    hand, defense of the Ordinance is central to the basic missions of Proposed
3    Defendant-Intervenors to ensure that cruelty to animals used for their fur is
4    prevented and prohibited. See California Trucking Ass'n v. Becerra, No. 318-CV-
5    02458-BENBLM, 2019 WL 202313, at *3 (S.D. Cal. Jan. 14, 2019) (“courts
6    recognize that the interests of . . . intervenors in protecting their members are more
7    ‘narrow’ and ‘parochial’ than California State officials’ broad and more abstract
8    interest in defending the laws of the State”); see also Allied Concrete and Supply
9    Co. v. Baker, 905 F.3d 1053, 1068 (9th Cir. 2018) (proposed intervenor’s “interests
10   are potentially more narrow than the public’s at large, and the State’s representation
11   of those interests may have been inadequate.”) (quotation omitted) (emphasis in
12   original).
13         Furthermore, even if Defendants and Proposed Defendant-Intervenors share
14   an interest in preserving the Ordinance, the Proposed Defendant-Intervenors have
15   additional protectable interests at stake in the litigation. As described in subsections
16   2 and 3 above, the outcome of this litigation carries direct implications for the
17   Proposed Defendant-Intervenors’ efforts to preserve and support other state and
18   local fur sales laws and to continue to advocate for other, similar laws – interests
19   that Defendants do not possess. Beyond mere defense of the law, Proposed
20   Defendant-Intervenors seek intervention because of the potentially precedential
21   nature of this case and the attendant impact it could have on their work promoting
22   their organizational missions elsewhere. Thus, it is not just the Court’s ultimate
23   decision to uphold or invalidate the Ordinance that is of significant consequence to
24   Proposed Defendant-Intervenors, but also the specific nuances of the Court’s
25   reasoning and its implications for legal challenges to other laws. Defendant does
26   not represent this interest.
27         Finally, Proposed Defendant-Intervenors bring to the Court an extensive
28   factual and legal knowledge borne from decades of experience litigating and
                                                     - 15 -                             Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 16 of 18



1    advocating for the humane treatment of animals used for their fur. This highly
2    specialized expertise may not be fully shared by Defendants.
3          Because Proposed Defendant-Intervenors meet the “minimal” burden of
4    showing necessary on this factor, Trbovich, 404 U.S. at 538 n.10, and also satisfy
5    all other requirements for intervention pursuant to Rule 24(a), this Court should
6    grant their motion to intervene as of right.
7          B.       In the Alternative, Proposed Defendant-Intervenors Should Be
8                   Granted Permissive Intervention.
           Although Proposed Defendant-Intervenors meet the criteria for intervention
9
     of right under Rule 24(a), in the alternative, this Court should exercise its discretion
10
     to grant permissive intervention under Rule 24(b). A court may grant permissive
11
     intervention “where the applicant for intervention shows (1) independent grounds
12
     for jurisdiction; (2) the motion is timely; and (3) the applicant’s claim or defense,
13
     and the main action, have a question of law or a question of fact in common.” City
14
     of Los Angeles, 288 F.3d at 403 (citations omitted). However, this Court need not
15
     assess the first factor because “the independent jurisdictional grounds requirement
16
     does not apply to proposed intervenors in federal-question cases” like the instant
17
     case “when the proposed intervenor is not raising new claims.” Freedom from
18
     Religion Foundation, Inc. v. Geithner, 644 F.3d 836, 844 (9th Cir. 2011).
19
           Regarding the second factor, Proposed Defendant-Intervenors’ application is
20
     timely and will not prejudice any party for the reasons stated in subsection A(1)
21
     above.
22
           Finally, the third factor is met because Proposed Defendant-Intervenors’
23
     defenses and the main action have a “question of law or a question of fact in
24
     common.” City of Los Angeles, 288 F.3d at 403. Indeed, Proposed Defendant-
25
     Intervenors’ defenses present only questions of law in common with the “main
26
     action,” because Proposed Defendant-Intervenors’ intended involvement in this
27
     case is limited to the presentation of legal arguments as to the insufficiency of the
28
                                                      - 16 -                             Case No. 3:20-cv-00242-RS
              NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 17 of 18



1    claims raised by the Plaintiff. Thus, even if intervention as of right is not granted,
2    Proposed Defendant-Intervenors should be granted permissive intervention under
3    Rule 24(b).
4    IV.   CONCLUSION
5          For the foregoing reasons, Proposed Defendant-Intervenors’ motion to
6    intervene should be granted.
7
     Dated: March 9, 2020                          RILEY SAFER HOLMES &
8                                                  CANCILA LLP
9
                                                   /s/ Bruce A. Wagman
10                                                 Bruce A. Wagman (CSB No. 159987)
                                                   BWagman@rshc-law.com
11                                                 RILEY SAFER HOLMES &
                                                   CANCILA LLP
12
                                                   Attorneys for Proposed Defendant-
13                                                 Intervenors The Humane Society of the
                                                   United States and Animal Legal Defense
14                                                 Fund
15                                                 Nicholas Arrivo (CSB No. 296173)
                                                   N.D. Cal. admission pending
16                                                 narrivo@humanesociety.org
                                                   THE HUMANE SOCIETY OF THE
17                                                 UNITED STATES
18                                                 Attorney for Proposed Defendant-
                                                   Intervenor The Humane Society of the
19                                                 United States
20
21
22
23
24
25
26
27
28
                                                     - 17 -                             Case No. 3:20-cv-00242-RS
             NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
       Case 3:20-cv-00242-RS Document 12 Filed 03/09/20 Page 18 of 18



1                                     CERTIFICATE OF SERVICE
2
              I hereby certify that on March 9, 2020, I electronically filed the foregoing
3
4    document and all attachments thereto with the Clerk of the Court using the

5    CM/ECF system, which will send notification of this filing to the attorneys of
6
     record and all registered participants.
7
8
                                                                      /s/ Bruce A. Wagman
9                                                                     Bruce A. Wagman
10
11
12   4849-6666-4119, v. 1


13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        - 18 -                             Case No. 3:20-cv-00242-RS
                NOTICE OF MOTION, MOTION, AND POINTS AND AUTHORITIES ISO MOTION FOR LEAVE TO INTERVENE
